Citation Nr: 0112421	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to February 11, 1999 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1969.  

This appeal arises from rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In May 1999, the RO increased the 
veteran's rating for his PTSD to 100 percent disabling, and 
assigned an effective date of February 11, 1999.  The veteran 
appealed the issue of entitlement to an effective date prior 
to February 11, 1999 for his 100 percent rating.  In November 
1999, the RO denied his claim.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected PTSD was received on December 24, 1997.  

2.  Increased disability due to service-connected PTSD, with 
total occupational and social impairment, was manifested as 
of March 4, 1997, and not prior thereto.  


CONCLUSION OF LAW

The criteria for an effective date of March 4, 1997, and no 
earlier, for a 100 percent rating for service-connected PTSD 
have been met.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 1999 statement of the case (SOC) 
that the criteria for an earlier effective date for a 100 
percent rating for PTSD had not been met.  That is the key 
issue in this case, and the SOC informed the appellant of the 
applicable criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussion in the SOC 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The RO requested all relevant 
treatment records identified by the appellant, and the Board 
finds that there is more than sufficient evidence of record 
to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Turning to the merits of the claim, the Board initially notes 
that, with regard to the severity of the veteran's stressors 
giving rise to his PTSD diagnosis, the veteran's service 
records show that he spent approximately one year in Vietnam 
as an infantryman with an airborne unit, and that he was 
awarded the Purple Heart Medal and the Bronze Star Medal.  

The veteran argues that he is entitled to an effective date 
prior to February 11, 1999 
for his 100 percent rating for PTSD.  The veteran's 
representative has cited to the veteran's various assigned 
global assessment of functioning scores in support of this 
argument.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's increased 
rating claim.  

In March 1994, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The veteran appealed the 
issue of entitlement to a higher evaluation, and in a July 
1996 rating decision, the RO increased the veteran's rating 
to 50 percent.  In a letter received in August 1998, the 
veteran withdrew his appeal, and the RO's July 1996 decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  On 
December 24, 1997, the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
PTSD, evaluated as 50 percent disabling.  There is no 
evidence of a formal claim or written intent to file a claim 
for an increased rating for PTSD dated between the RO's July 
1996 rating decision and December 24, 1997.  See 38 C.F.R. 
§ 3.155, 3.157.  

In August 1998, the RO denied the claim, and the veteran 
appealed.  In May 1999, after additional evidence was 
submitted, the RO determined that a VA outpatient treatment 
report, dated February 11, 1999, warranted an increased 
rating to 100 percent.  The RO therefore granted a 100 
percent rating for PTSD with an effective date of February 
11, 1999.  In July 1999, the veteran filed a claim for 
entitlement to an effective date prior to February 11, 1999 
for his 100 percent rating for PTSD.  In November 1999, the 
RO denied the claim.  

Given the foregoing, the Board finds that the veteran's claim 
for an increased rating was received on December 24, 1997.  
Under the applicable law and regulations, if there was an 
increase in disability within the year preceding that date of 
claim, the date of the increased disability will be the 
effective date for increased compensation.  If the disability 
increased in severity more than a year before VA received the 
claim, the effective date of increased compensation is 
limited to the date VA received the claim.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); 
Hazan.  

The RO rated the veteran's PTSD under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 100 percent 
disability requirement requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for an increased 
rating claim.  

Scrutiny of VA records for 1996 and 1997 discloses a February 
1997 clinical note in which the veteran complained left 
shoulder and hand symptoms.  It was noted that he had a 
history of PTSD, was taking Zoloft, and would go to the PTSD 
clinic.  However, the report does not show examination or 
treatment for the PTSD, so it can not be considered a claim 
under 38 C.F.R. § 3.157 (2000).  Further, the report does not 
reflect an increase in severity, so it can not be used as a 
basis for an earlier effective date under 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  

The Board finds that an effective date of March 4, 1997 is 
warranted for the veteran's 100 percent rating for PTSD.  
This date is commensurate with the date of the veteran's 
first psychiatric treatment during the period beginning 
December 24, 1996 (one year prior to the date of the claim).  
In this regard, for the time period in issue (i.e., from 
December 1996 to February 10, 1999), the medical evidence 
includes VA outpatient treatment reports from the 
Fayetteville VA Medical Center (VAMC) which show that the 
veteran was receiving psychiatric treatment on about a 
monthly basis as of March 1997, and that since that time his 
GAF scores have ranged between 40 and 55, to include several 
GAF scores of 50.  A GAF score of 40 suggests some impairment 
in reality testing or communications, or impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  See DSM IV at 47.  A GAF score 
of 50 suggests serious symptoms or serious difficulty in 
social, occupational or school functioning.  Id.  A GAF score 
of 55 suggests moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  Id.  A review of 
the VA outpatient treatment reports also shows that the 
veteran's symptoms included a history of dissociation (noted 
in an April 1997 report), as well as anger, irritability, 
flashbacks, isolating behavior, sleep difficulties, 
nightmares and intrusive thoughts of Vietnam.  Referral to an 
inpatient treatment program (i.e., a Specialized Inpatient 
Post Traumatic Stress Disorder Unit (SIPU)) was contemplated 
as early as April 1997.  These reports also show that the 
veteran has been receiving medication, primarily Setraline, 
in a continued attempt to stabilize his condition.  Of 
particular note, an addendum from the veteran's VA 
psychologist, Ford E. Welbourne, Ph.D., dated in March 2000, 
shows that Dr. Welbourne states that the veteran met the 
criteria for "chronic and severe, and totally disabling 
post-traumatic stress disorder (PTSD) over five years ago."  
He stated that the veteran's PTSD symptoms, as noted in a 
February 1999 VA outpatient treatment report, have been 
present for "at least several years."  These symptoms 
included depression, frequent suicidal ideation, "a lack of 
flexibility to tolerate the stressors of gainful 
employment," an inability to maintain quality social 
relationships, social isolation, hypervigilance, and 
"deficiencies in all the major domains of his lifestyle, 
including work, social relations and family."  In addition, 
the veteran was found to have "extreme panic attacks which 
interfere with his judgment and thinking," impaired impulse 
control, "frequent spatial disorientation during 
dissociative and flashback episodes," and "poor reality 
testing" which causes the veteran to be "unable to assess 
his spatial orientation in relation to his environment."  
Dr. Welbourne stated that the veteran's employability is 
markedly impaired and his overall disability is severe.  In 
this regard, although the veteran was working as a pastor 
during part of the time period in issue, Dr. Welbourne stated 
that the veteran was unable to act in his own best interests 
by discontinuing full-time employment, that he had lost 
employment due to his PTSD symptoms, and that his prognosis 
for continuing employment was poor.  The Board further points 
out that its decision is consistent with a VA PTSD 
examination report dated in May 1999.  In this report, the 
examiner stated that the veteran presented "a symptom 
pattern indicative of very painful and in my opinion quite 
disabling PTSD."  The findings included disorientation and 
dissociation, with an assigned GAF score of 30.  The Board 
notes that when read in context, the examiner was clearly 
expressing an opinion as to the veteran's history of PTSD 
symptomatology.  For example, the examiner noted that the 
veteran had lost five to six jobs over the last 20 years due 
to his PTSD.  As a final matter, the Board acknowledges that 
Dr. Welbourne's March 2000 opinion is controverted to some 
degree by the fact that several of the outpatient treatment 
reports dated in 1997 contain GAF scores ranging between 55 
and 60, suggesting only moderate symptomatology.  However, 
when considered together with the aforementioned medical 
evidence, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's PTSD was totally 
disabling as of March 4, 1997.  Accordingly, the Board finds 
that, as of March 4, 1997 it was factually ascertainable that 
the veteran's PTSD met the criteria for a 100 percent rating.  
Therefore, the correct effective date for the assignment of 
the 100 percent rating for the veteran's service-connected 
PTSD is March 4, 1997.  See 38 C.F.R. § 3.400(o)(2).  

An effective date prior to March 3, 1997 is not warranted.  
In this regard, there is no relevant medical evidence showing 
PTSD treatment dated between December 1996 and the March 4, 
1997 VA outpatient treatment report.  In addition, the March 
4, 1997 report indicates that the veteran had had no 
treatment during the past year, and that this was the 
veteran's first treatment at the Fayetteville VAMC.  
Furthermore, given the foregoing, and although the March 4, 
1997 report indicates that the veteran had been taking Zoloft 
from December 1996 through February 1997, the Board has no 
findings upon during that time upon which to base a grant of 
an earlier effective date.  Accordingly, an effective date 
prior to March 4, 1997 for the veteran's 100 percent rating 
for his PTSD is not warranted.  


ORDER

An effective date of March 4, 1997 is granted for the 
veteran's 100 percent rating for PTSD, subject to provisions 
governing the payment of monetary benefits.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

